MEMORANDUM **
The widow and minor children of Gilberto Garcia, who was shot and killed by Los Angeles County Deputy Sheriffs, appeal pro se the district court’s summary judgment for defendants in their 42 U.S.C. § 1983 action alleging violation of Garcia’s constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a grant of summary judgment. Oliver v. Keller, 289 F.3d 623, 626 (9th Cir.2002). We affirm.
Appellants contend that the autopsy report indicating that Garcia was shot in the hand shows that a genuine issue of material facts exists that deputies shot Garcia while he was attempting to surrender and that when he subsequently drove a car towards the deputies he was acting in self-defense. The district court concluded that the deputies’ use of deadly force was objectively reasonable and did not violate Garcia’s Fourth Amendment rights. The district court did not err because, considering the uncontroverted evidence by witnesses and deputies that Garcia did not surrender and did not act in self-defense, the autopsy finding that one bullet entered Garcia’s hand did not constitute evidence from which a jury could reasonably infer that Garcia had surrendered and was acting in self-defense. See Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001); Graham v. Connor, 490 U.S. 386, 396-97, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989).
Further, appellants did not support their argument with references to the record and legal authority. See Fed. R.App. P. 28(a)(9).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.